Citation Nr: 1337590	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  08-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that the December 2011 remand also remanded the issues of entitlement to service connection for chronic left shoulder dislocation, chronic arthralgia and limitation of motion of the right shoulder, and tinea pedis.  These three service connection claims were all granted in a September 2012 rating decision and are, therefore, no longer on appeal.

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims files associated with the appellant's claim located in Virtual VA and Veterans Benefits Management System (VBMS).  Any future adjudication of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the Veteran's claim of entitlement to service connection for hypertension in order to schedule a VA examination and obtain an opinion with respect to a new theory of entitlement that has been raised.

Specifically, in the October 2013 Informal Hearing Presentation, the Veteran's accredited representative noted that the February 2012 VA examination report was inadequate because, "[w]hile assuredly addressing the question of any relationship
between hypertension and salt pill ingestion, the VAE report fails to address hypertension either on a direct basis or as secondary to the veteran's service-connected posttraumatic stress disorder (PTSD)."  

The representative then noted medical literature, including from the internet site "www.ptsd.va.gov and the PILOTS database for the link between PTSD and cardiovascular conditions....  PILOTS has over 100 studies linking PTSD (anxiety) and hypertension, for example."  

It does not appear that the Veteran has asserted this particular theory of secondary service connection prior to the October 2013 Informal Hearing Presentation.  Given, however, that the Veteran has been service connected for PTSD and assigned a 30 percent rating and that his representative has provided citations to VA literature that supports a possible relationship between PTSD and hypertension in general, the Board finds it reasonable to remand the Veteran's hypertension claim for a new examination and opinion to determine whether there is a link between the Veteran's PTSD and his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine whether the Veteran's current hypertension is secondary to service connected PTSD.  The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was (1) caused or (2) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service connected PTSD.  If such aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service connected PTSD.  In offering this opinion, the examiner should discuss the medical literature that was cited by the Veteran's accredited representative in the October 2013 Informal Hearing Presentation.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


